Citation Nr: 1408863	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  08-36 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a nervous condition.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for arthritis of multiple joints.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

4.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to vertigo and service-connected hypertensive heart disease and headaches.

5.  Entitlement to service connection for a condition to account for a head injury.

6.  Entitlement to service connection for a right wrist disability.

7.  Entitlement to service connection for sleep apnea.
REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Esq.


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to September 1983. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2007 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that the Veteran filed a claim of entitlement to service connection for depression in August 2009.  However, the Court of Appeals for Veterans Claims (Court) has held that when a Veteran, who is a lay person, is not competent to diagnose his specific psychiatric disability.  Therefore, VA must consider the Veteran's psychiatric symptoms regardless of the label attached to them to warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Pertinently, a review of the record reveals that in February 1984, the Veteran filed a claim of entitlement to service connection for a nervous condition which was subsequently denied in a June 1984 rating decision.  The Veteran did not appeal this rating decision and the decision therefore became final.  As such, in light of the Court's holding in Clemons, the Board has considered the Veteran's depression claim filed in August 2009 as a claim to reopen his previously denied claim of entitlement to service connection for a nervous condition.  In any event, as will be discussed below, the Board finds that new and material evidence has been received sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a nervous condition, and has added the issue of entitlement to service connection for an acquired psychiatric disorder.  The Board also notes that the Veteran filed a claim of entitlement to service connection for PTSD in May 2011.  However, the RO considered the PTSD claim as part of his depression claim filed in August 2009 in light of the Court's holding in Clemons.  The Board has accordingly done the same.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The issues of entitlement to service connection for an acquired psychiatric disorder, diabetes mellitus, a condition to account for a head injury, a right wrist disability, and sleep apnea as well as whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for arthritis of multiple joints are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In an unappealed June 1984 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a nervous condition. 

2.  The evidence received since the June 1984 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a nervous condition.


CONCLUSIONS OF LAW

1.  The June 1984 rating decision denying service connection for a nervous condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  Since the June 1984 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a nervous condition; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  Implicit in his claim is the contention that new and material evidence which is sufficient to reopen the previously-denied claim of entitlement to service connection for a nervous condition has been received.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim for entitlement to service connection for a nervous condition.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.  The claim on the merits requires additional development, which is addressed in the remand below. 

Analysis 

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

For certain chronic disorders, including psychoses, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2013).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened.  Second, once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The RO initially denied service connection for a nervous condition in a June 1984 rating decision because there was no evidence of a current disability, specifically a current nervous condition.  The Veteran did not appeal the June 1984 rating decision, and the decision therefore became final.  

At the time of the prior final rating decision in June 1984, the record included the Veteran's available service treatment records and a VA examination dated May 1984.  

The Veteran's service treatment records document treatment for marital problems with an impression of anxiety in August 1975.  Additionally, in July 1983, he self-referred himself to the mental health clinic and reported interpersonal difficulties.  After examination, he was not diagnosed with any psychiatric disorder.  The remainder of his service treatment records was absent complaints of or treatment for an acquired psychiatric disorder.  

The Veteran was afforded a VA psychiatric examination in May 1984.  He reported that he had seen a psychiatrist prior to discharge from service because of a nervous problem and was also treated by a psychiatrist after he was discharged.  He also reported that he becomes tense, upset, and shaky under stress and at such times tends to drink too heavily in order to control his anxiety.  Upon examination, the VA examiner reported that the Veteran was alert and cooperative.  Further, speech, memory, coordination, station, and gait were essentially normal.  Cranial nerves (2 through 12) appeared grossly intact and optic discs were clear.  Deep tendon reflexes were present and apparently equal bilaterally and no Babinski was noted.  The examiner declined to diagnose the Veteran with a nervous condition.     

As the June 1984 decision is final, new and material evidence is therefore required to reopen the claim.  Specifically, in order to reopen, the evidence must show that the Veteran has a current acquired psychiatric disorder.  

In reviewing the evidence added to the claims folder since the June 1984 denial, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim.  Specifically, the medical evidence of record associated with his claims folder after the June 1984 rating decision documents a current acquired psychiatric disorder, specifically depression.  See, e.g., a VA treatment record dated April 2011.  

The Board finds that the newly submitted evidence is material.  In particular, the evidence now includes a current diagnosis of an acquired psychiatric disorder.  This piece was missing at the time of the last final denial.  As a previously missing element of service connection is now of record, the Board finds that the evidence is new and material sufficient to reopen the claim.  
VA's statutory duty to assist the Veteran in the development of his claim attaches at this juncture.  For the reasons explained in the remand section below, the Board finds that additional development is necessary before a decision on the merits of the reopened claim may be rendered.  

In addition, the standard of review changes at this point.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and, therefore, the probative value of proferred evidence in the context of the record as a whole.  The Justus presumption of credibility no longer attaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Although the evidence discussed above is adequate for the limited purpose of reopening the claim, this does not necessarily make it sufficient to allow the grant of the benefit sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) [material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim].  

The Board finds that additional evidentiary development is required.  This will be discussed in the remand section which follows.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a nervous condition is reopened; to this extent only, the appeal is granted.


REMAND

For reasons expressed immediately below, the Board finds that the issues of entitlement to service connection for an acquired psychiatric disorder, diabetes mellitus, head injury, right wrist disability, and sleep apnea as well as whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for arthritis of multiple joints must be remanded for additional evidentiary development.

Reasons for remand

Social Security Administration (SSA) records

A SSA inquiry conducted by the RO in April 2013 indicates that the Veteran appears to be in receipt of SSA disability benefits.  There is no indication in the record that any attempts have been made to obtain records in conjunction with the Veteran's claim for SSA disability benefits and, indeed, his SSA records are not currently in the claims file.  Therefore, on remand, any determination pertinent to the appellant's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

VA examination for an acquired psychiatric disorder and private treatment records

The Court has held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, the current medical evidence of record documents diagnosis of an acquired psychiatric disorder, specifically depression.  See, e.g., a VA treatment record dated April 2011.    

The Board observes that the Veteran's service treatment records document treatment for marital problems with an impression of anxiety in August 1975.  Additionally, in July 1983, he self-referred himself to the mental health clinic and reported interpersonal difficulties.  After examination, he was not diagnosed with any psychiatric disorder.  The remainder of his service treatment records is absent complaints of or treatment for an acquired psychiatric disorder.  

Furthermore, the Veteran contends that his current acquired psychiatric disorder is related to his military service.  See, e.g., the Veteran's claim for VA benefits dated August 2009.  He has further contended that he has continued to experience psychiatric symptoms since then.

On this evidence, the Board finds that there is evidence of a current disability, in-service mental health treatment, and evidence that the two may be connected.  Under the "low threshold" standard of McLendon, an examination to determine if there is a nexus between the Veteran's current acquired psychiatric disorder and his service is warranted. 

The Board also notes that the Veteran reported in a May 1984 VA examination that he received psychiatric treatment following discharge from service.  However, there is no indication that an attempt to obtain these records was made.  As such, on remand, the Veteran should be contacted and requested to identify where he received psychiatric treatment following discharge from service.

VA opinion for diabetes mellitus

With respect to the Veteran's diabetes mellitus claim, he has contended that this disability is related to his military service, or alternatively his vertigo and service-connected hypertensive heart disease and headaches.  

The Veteran was afforded a VA examination for his diabetes mellitus in November 2010.  After examination of the Veteran and consideration of his medical history, the VA examiner concluded that the Veteran's diabetes is not proximately due to or aggravated by his hypertensive heart disease.  The examiner's rationale for his conclusion was based on his finding that the Veteran's hypertensive heart disease was most likely diagnosed in 2007 when the Veteran reported treatment for congestive heart failure.  He further noted that the diabetes mellitus was most likely diagnosed in 2009, and the diabetes most likely developed because of genetic predisposition, age, and overweight condition.  He also reported that hypertensive heart disease affects the vessels and heart and is not medically known to affect the pancreas whose abnormality causes diabetes mellitus.  Additionally, he reported that the diabetes is not service related because medically it is impossible to relate the two conditions.  

Notably, the November 2010 VA examiner did not render an opinion as to whether the Veteran's diabetes is caused or aggravated by his service-connected headaches, to include use of medication.  Indeed, the Veteran's headaches were not addressed during the VA examination.  Moreover, there is no medical opinion of record which suggests a relationship between the Veteran's diabetes and his service-connected headaches.  In light of the foregoing, the Board is of the opinion that a clarifying medical opinion would be probative in ascertaining whether the Veteran's diabetes is related to his service-connected headaches.  See McLendon, supra; see also 38 C.F.R. § 3.159(c)(4) (2013) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Travel Board hearing for right wrist, sleep apnea, and arthritis of multiple joints claims

The Board observes that the Veteran requested a Travel Board hearing as to his right wrist, sleep apnea, and arthritis of multiple joints claims on his November 2008 substantive appeal (VA Form 9).  A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  In the present appeal, neither the Veteran, nor his attorney, has withdrawn the request for a Travel Board hearing as to these claims.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims of entitlement to service connection for an acquired psychiatric disorder, diabetes mellitus, and a condition to account for a head injury remanded herein.  Of particular interest are medical records pertaining to psychiatric treatment that the Veteran received following discharge from service.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Any determination pertinent to the appellant's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  

3. Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his acquired psychiatric disorder(s).  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a)  Identify any current acquired psychiatric disorder.

b)  For each acquired psychiatric disorder identified,  provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include his treatment in July 1983 for interpersonal difficulties.
 
The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  In rendering the requested opinion, the examiner should address the Veteran's report of a continuity of psychiatric symptoms since discharge from service.  A report should be prepared and associated with the Veteran's VA claims folder.  

4. Return the claims folder to the VA examiner who examined the Veteran in November 2010 for his diabetes mellitus.  If that VA examiner is not available, refer the Veteran's claims folder to another medical professional with the appropriate level of expertise.  The examiner should review the Veteran's claims folder and provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diabetes mellitus is either (1) caused or (2) aggravated (i.e. permanently worsen beyond the normal progression of the disability) by his service-connected headaches, to include use of medication.  If the examiner finds that the diabetes is aggravated by the service-connected headaches, then they should quantify the degree of aggravation, if possible.

The examiner should indicate in their report whether or not the claims file was reviewed.  A rationale for all opinions expressed should be provided.  If the reviewer determines that an examination of the Veteran is necessary, an examination should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder.  

5. When the development requested has been completed as to the claims of entitlement to service connection for an acquired psychiatric disorder, diabetes mellitus, and a condition to account for a head injury, the case should be reviewed on the basis of additional evidence.  If these benefits sought are not granted, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

6. Schedule the Veteran for his requested Travel Board hearing before a Veterans Law Judge at the RO in Winston-Salem, North Carolina as to his claims of entitlement to service connection for a right wrist disability and sleep apnea as well as whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for arthritis of multiple joints.  The Veteran should be notified of the date, time and place of such a hearing by letter mailed to his current address of record, with a copy to his attorney.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


